Citation Nr: 1213695	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  07-21 655	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include schizophrenia and a bipolar disorder.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for a urinary disorder.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disorder (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his brother, and his mother
ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The appellant served on active duty for training (ACTDUTRA) from May 9, 1986 to August 29, 1986; he also had additional service in the Reserves.  

In April 2010, the Board of Veterans' Appeals (Board) denied a permanent and total disability rating for pension purposes because the appellant did not meet the basic eligibility requirements and remanded the issues listed on the title page to the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (RO) to attempt to obtain records from the Social Security Administration (SSA).  Information from SSA was added to the claims files later in April 2010.

Consequently, there has been substantial compliance with the June 2010 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (Holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (Holding that remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with remand directives).

The appellant testified at a videoconference hearing with the undersigned Veterans Law Judge in January 2010, and a copy of the transcript is of record.


FINDINGS OF FACT

1.  All known and available service medical records have been obtained; the appellant has been advised under the facts and circumstances of this case as to the evidence which would substantiate his claims for service connection for a psychiatric disorder, headaches, and a urinary disorder, as well as his claim for TDIU; and he has otherwise been assisted in the development of his claims.

2.  The appellant had ACTDUTRA in the United States Army Reserves from May 9, 1986 to August 29, 1986.  

3.  The evidence of record demonstrates that the appellant did not incur a psychiatric disorder, chronic headaches, or a urinary disorder during his period of ACTDUTRA, and he has not contended that he was treated for any disorder during ACTDUTRA.  

4.  The preponderance of the evidence demonstrates that the appellant's current psychiatric disorder, headaches, and urinary disorder were not incurred in or aggravated by his ACTDUTRA.  

5.  The appellant is not a "Veteran" for purposes of entitlement to service connection for his psychiatric disorder, headaches, and urinary disorder because the claimed disorders did not become manifest during or result from a period of ACTDUTRA such that he would be considered to have active military, naval or air service. 

6.  The appellant is not service connected for any disorder.


CONCLUSIONS OF LAW

1.  The criteria establishing service connection for a psychiatric disorder, to include schizophrenia and a bipolar disorder, have not been met.  38 U.S.C.A. §§ 101, 106, 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.1, 3.6, 3.303 (2011).

2.  The criteria establishing service connection for headaches have not been met.  38 U.S.C.A. §§ 101, 106, 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R 
§§ 3.1, 3.6, 3.303 (2011).

3.  The criteria establishing service connection for a urinary disorder have not been met.  38 U.S.C.A. §§ 101, 106, 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.1, 3.6, 3.303 (2011).

4.  The criteria for the assignment of a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.




Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2011).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied with respect to the issues decided herein.  

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Letters were sent to the appellant in July 2006, prior to adjudication, which informed him of the requirements needed to establish entitlement to service connection and to TDIU.  

In accordance with the requirements of VCAA, the letters informed the appellant what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  Additional private evidence was subsequently added to the claims files after the letters.  

The appellant was informed in the October 2006 letters about disability ratings and effective dates if a service connection claim is granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  
Although no nexus opinion has been obtained on the issue on appeal, none is needed.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains competent evidence of diagnosed disability or symptoms of disability; establishes that the appellant experienced an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period; and indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4).  Because not all of these conditions have been met, as will be discussed below, a VA examination is not necessary.  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) addressed the four elements that must be considered in determining whether a VA medical examination must be provided as required by 38 U.S.C.A. § 5103A.  Specifically, the Court held that the third element, an indication that the current disability or symptoms may be associated with service, establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the two.

The medical evidence on file does not show any evidence of a psychiatric disorder, headaches, or a urinary disorder during ACTDUTRA.  In fact, the appellant has not contended that he received treatment during ACTDUTRA for any of these disorders.  The initial medical evidence of any of the disorders at issue was not until 2002, which is many years after his ACTDUTRA.  Consequently, the appellant has not presented evidence indicating a nexus between a current condition and his ACTDUTRA.  Thus, there exists no reasonable possibility that a VA examination would result in findings favorable to the appellant.  Accordingly, the Board finds that an etiology opinion is not "necessary."  See generally Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The Board concludes that all available evidence that is pertinent to the claims has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issues addressed below.  The appellant has been given ample opportunity to present evidence and argument in support of his claim, including at his January 2010 hearing.  The Board additionally finds that general due process considerations have been complied with by VA.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2011).  

As part of its present decision, the Board has reviewed the record in regard to whether the appellant was afforded his due process rights in the development of evidence through testimony.  At the January 2010 hearing, the Veteran was afforded an extensive opportunity to present testimony, evidence, and argument.  The transcript reveals an appropriate colloquy between the Veteran and the Veterans Law Judge, in accordance with Stuckey v. West, 13 Vet. App. 163 (1999) and Constantino v. West, 12 Vet. App. 517 (1999).   


Analyses of the Claims

Service Connection Claims

The Board has reviewed all of the evidence in the claims files.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2011).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2011). 

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999). 

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and a psychosis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101 , 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307 , 3.309 (2011). 

The term "Veteran" is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2) (West 2002).  "Active military, naval, and air service" includes "active duty," which is defined as full-time duty in the Armed Forces.  38 C.F.R. § 3.6(a), (b) (2011).  The "Armed Forces" consist of the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including their Reserve components.  38 C.F.R. § 3.1 (2011). 

Additionally, active military, naval, or air service includes any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21-24); 38 C.F.R. § 3.6(a).  Service connection may accordingly be granted for disability resulting from disease or injury incurred or aggravated while performing active duty for training, or from injury incurred or aggravated while performing inactive duty training.  See 38 U.S.C.A. §§ 101, 106, 1131 (West 2002). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).  

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Although the Courts have also held that laypersons are competent to report symptoms regarding tinnitus as here, the determination of competency is different than that of credibility.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence 
submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 


The appellant here is seeking service connection for a psychiatric disorder, headaches, and a urinary disorder, which he contends are due to his ACTDUTRA.  Specifically, he has contended, including at his January 2010 hearing, that his current psychiatric disorder and headaches are due to the stress he encountered during his ACTDUTRA and that he began having problems with excessive urination during ACTDUTRA.  

At the outset, the Board notes that, since 2002, the appellant has been diagnosed with schizophrenia and a urinary disorder.  There is no diagnosis on file of a headache disorder.  Accordingly, the first element of service connection, current disability, has been met. 

However, the Board finds that service connection cannot be granted in this case because the appellant is ineligible for service connection as a matter of law.  The reasoning for this conclusion will be set forth below. 

The evidence on file, as well as his lay statements, make it clear that his only service was in the Reserves, with one period of ACTDUTRA.  Such service is not considered "active duty" for purposes of VA compensation benefits, as noted above in the definition of "active duty" in 38 C.F.R. § 3.6. 

Thus, the Board notes that in order to have qualifying "active military, naval or air service" and thus be considered a "Veteran" for compensation purposes, the appellant in this case must have ACTDUTRA.  However, service connection for the claimed disorders is only warranted if such disabilities resulted from disease or injury incurred or aggravated while performing ACTDUTRA.  See 38 U.S.C.A. 
§§ 101, 106, 1131.  In this case, the Board finds that the preponderance of the evidence is against such a finding. 

The appellant's ACTDUTRA records for 1986, including his March 1986 entrance medical history and medical examination reports, do not contain any complaints or findings of a psychiatric disorder, headaches, or a urinary disorder.  

The appellant was treated at the Emergency Room of Hillcrest Medical Center in April 1993 with complaints of double vision.  Substance abuse was diagnosed.

According to February 2002 hospital records from St. John Medical Center, the appellant was seen for a possible overdose.  The diagnoses were acute alcohol intoxication and history of schizophrenia.

The September 2002 diagnosis from the Tulsa Center for Behavioral Health is schizophrenia, undifferentiated type.  

Treatment reports for April 2003 from Red Rock Behavioral Health Services reveal complaints of paranoid thoughts, which the appellant noted began in 1985.  

According to a Report of Continuing Disability Interview, dated in September 2003, filled out by the appellant's brother, the Veteran had paranoid schizophrenia, with the notation of October 1998 as the date of onset.  

A schizoaffective disorder was diagnosed in May 2006 treatment records from Parkside Clinic.

According to a statement from the appellant's mother, which was added to the file in October 2008, the appellant suffered from schizophrenia and ADD at the time of his entry into service.  She believed that his condition was due to brain damage from drugs that he was taking.

A November 2008 letter from SSA showed that the appellant was receiving SSA Supplemental Security Income.

The appellant and his brother testified at a RO hearing in September 2009; the appellant and his mother testified at a video conference hearing before the undersigned Veterans Law Judge in January 2010.  The appellant testified that although he had problems with stress, headaches, and excessive urination during ACTDUTRA, he did not receive treatment for any of the disorders at issue during ACTDUTRA.  The appellant's mother testified that although she noticed problems in the appellant's behavior within a year of his release from ACTDUTRA, he was not treated until several years after ACTDUTRA.

According to an April 2010 response from SSA to the VA request for records, SSA either did not have any medical records on file or were unable to locate any records for the appellant.

Based on the foregoing, the Board notes that there is no record of treatment during ACDUTRA for any of the disabilities at issue.  Moreover, the appellant has noted that he did not receive treatment for any of these disorders during his ACDUTRA.  There is no medical evidence in favor of any of the claims.

With respect to the hearing testimony and written statements on file, while a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, in this case the question of causation for a psychiatric disorder and a urinary disorder extends beyond an immediately observable cause-and-effect relationship and, as such, the appellant is not competent to address etiology in the present case.  See Jandreau, supra.  

The Board also notes that the contentions from the appellant and his family are inconsistent with a finding that he initially had a psychiatric disorder as a result of ACTDUTRA.  The appellant indicated in April 2003 that he began having paranoid thoughts in 1985, which is prior to ACTDUTRA, and the appellant's mother noted in her 2008 lay statement that the appellant had schizophrenia when he entered service.  However, the appellant's mother testified in January 2010 that he began having behavioral problems within the initial year after ACTDUTRA.  Additionally, the appellant's brother indicated in filling out a SSA questionnaire in September 2003 that the onset of the appellant's paranoid schizophrenia was in October 1998.  Consequently, while the lay statements as to the Veteran's psychiatric disorder are competent, they are not credible.

Accordingly, such ACDUTRA does not qualify as "active service" under 38 C.F.R. § 3.6.  Moreover, the appellant here has no other periods of service that meet the definition of "active service."  Therefore, he is not a "Veteran" for VA compensation purposes and as such, the claim must be denied as a matter of law.  See 38 U.S.C.A. §§ 101 , 106, 1131; 38 C.F.R. §§ 3.1 , 3.6, 3.303; Sabonis v. Brown, 6 Vet. App. 426 (1994) (where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought). 

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990). 


TDIU Claim

A TDIU rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  In all other cases in which the criteria within 38 C.F.R. § 4.16(a) are not met but service-connected disability or disabilities preclude substantially gainful employment the case must be referred to consideration of extraschedular entitlement.  38 C.F.R. § 4.16(b). 

The prerequisite for a TDIU rating is that the appellant must be service-connected for some disability.  In the absence of being service-connected for any disability, a TDIU rating may not be assigned.  Here, the appellant is not service-connected for any disability and, so, as a matter of law he may not be assigned a TDIU rating.  See Sabonis, supra. 



ORDER

Service connection for a psychiatric disorder, to include schizophrenia and a bipolar disorder, is denied.

Service connection for headaches is denied.

Service connection for a urinary disorder is denied.

TDIU is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


